NOTICE OF ALLOWABILITY
Claims 1-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A light regulation method for a display panel, comprising: providing the display panel, the display panel comprising a pinhole light- emitting area, a first sub-pixel light-emitting area, a second sub-pixel light-emitting area, and a third sub-pixel light-emitting area of different colors, wherein a light-emitting color of the pinhole light-emitting area and a light-emitting color of the first sub-pixel light-emitting area are both a first color; obtaining brightness and a color coordinate of the pinhole light-emitting area, brightness and a color coordinate of the first sub-pixel light-emitting area in any pixel unit around the pinhole light-emitting area, and color coordinates of the second sub-pixel light- emitting area and the third sub-pixel light-emitting area in the pixel unit; obtaining actual brightness of light of the first color in the pixel unit, based on the brightness and color coordinate of the pinhole light-emitting area, the brightness and color coordinate of the first sub-pixel light-emitting area in the pixel unit, and relative position information of the pinhole light-emitting area and the pixel unit; obtaining standard brightness of the light of the first color in the pixel unit under a preset gray-scale white balance, based on the color coordinates of the first sub-pixel light-emitting area, the second sub-pixel light-emitting area and the third sub-pixel light- emitting area; comparing the actual brightness with the standard brightness of the pixel unit, changing the brightness of the first sub-pixel light-emitting area based on a magnitude relationship between the actual brightness and the standard brightness, and reacquiring the actual brightness of the light of the first color in the pixel unit, until the actual brightness of the light of the first color in the pixel unit is equal to the standard brightness of the light of the first color thereof; and obtaining target brightness of the first sub-pixel light-emitting area under the preset gray-scale, wherein the target brightness of the first sub-pixel light-emitting area is the brightness of the first sub-pixel light-emitting area when the actual brightness of the light of the first color in the pixel unit is equal to the standard brightness of the light of the first color thereof “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 11, the recitation of “A light regulation device for a display panel, the display panel comprising a pinhole light-emitting area, a first sub-pixel light-emitting area, a second sub-pixel light- emitting area, and a third sub-pixel light-emitting area of different colors, wherein a light- emitting color of the pinhole light-emitting area and a light-emitting color of the first sub-pixel light-emitting area are both a first color, the light regulation device comprising a sensor, a processor, and a memory; wherein the sensor is configured to obtain brightness and a color coordinate of the pinhole light-emitting area, brightness and a color coordinate of the first sub-pixel light-8Application No. 17/330,510Response to Office Action ofemitting area in any pixel unit around the pinhole light-emitting area, and color coordinates of the second sub-pixel light-emitting area and the third sub-pixel light-emitting area in the pixel unit; and the processor is configured to, through execution of program instructions stored in the memory, obtain actual brightness of light of the first color in the pixel unit, based on the brightness and color coordinate of the pinhole light-emitting area, the brightness and color coordinate of the first sub-pixel light-emitting area. in the pixel unit, and relative position information of the pinhole light-emitting area and the pixel unit; obtain standard brightness of the light of the first color in the pixel unit under a preset gray-scale white balance, based on the color coordinates of the first sub-pixel light-emitting area, the second sub-pixel light-emitting area and the third sub-pixel light-emitting area; compare the actual brightness with the standard brightness of the pixel unit, change the brightness of the first sub-pixel light-emitting area based on a magnitude relationship between the actual brightness and the standard brightness, and reacquire the actual brightness of the light of the first color in the pixel unit, until the actual brightness of the light of the first color in the pixel unit is equal to the standard brightness of the light of the first color thereof; and obtain target brightness of the first sub-pixel light-emitting area under the preset gray-scale, wherein the target brightness of the first sub-pixel light-emitting area is the brightness of the first sub- pixel light-emitting area when the actual brightness of the light of the first color in the pixel unit is equal to the standard brightness of the light of the first color thereof “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 20, the recitation of “A display panel, comprising a light regulation device, wherein the display panel further comprises a pinhole light-emitting area, a first sub-pixel light-emitting area, a second sub-pixel light-emitting area, and a third sub-pixel light-emitting area of different colors, wherein a light-emitting color of the pinhole light-emitting area and a light-emitting color of the first sub-pixel light-emitting area are both a first color, the light regulation device comprising a sensor, a processor and a memory; wherein the sensor is configured to obtain brightness and a color coordinate of the pinhole light-emitting area, brightness and a color coordinate of the first sub-pixel light- emitting area in any pixel unit around the pinhole light-emitting area, and color coordinates 13Application No. 17/330,51 0 Response to Office Action of of the second sub-pixel light-emitting area and the third sub-pixel light-emitting area in the pixel unit; and the processor is configured to, through executing a program stored in the memory, obtain actual brightness of light of the first color in the pixel unit, based on the brightness and color coordinate of the pinhole light-emitting area, the brightness and color coordinate of the first sub-pixel light-emitting area in the pixel unit, and relative position information of the pinhole light-emitting area and the pixel unit; obtain standard brightness of the light of the first color in the pixel unit under a preset gray-scale white balance, based on the color coordinates of the first sub-pixel light-emitting area, the second sub-pixel light-emitting area and the third sub-pixel light-emitting area; compare the actual brightness with the standard brightness of the pixel unit, change the brightness of the first sub-pixel light-emitting area based on a magnitude relationship between the actual brightness and the standard brightness, and reacquire the actual brightness of the light of the first color in the pixel unit, until the actual brightness of the light of the first color in the pixel unit is equal to the standard brightness of the light of the first color thereof; and obtain target brightness of the first sub- pixel light-emitting area under the preset gray-scale, wherein the target brightness of the first sub-pixel light-emitting area is the brightness of the first sub-pixel light-emitting area when the actual brightness of the light of the first color in the pixel unit is equal to the standard brightness of the light of the first color thereof “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621